DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment to the Abstract and the Claims were received 09/18/2020, the same day of the initial filing, and will be used for examination of the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-13, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samsonov et al (WO 2009/129137).
Regarding Claim 1, Samsonov et al teaches a method for image reconstruction from plural copies (image reconstruction method for series of image frames; Figs 6, 7 and ¶ [0071]-[0076]), the method comprising: receiving a series of measured projections pi of a target object h and associated background (a series of image frames are acquired 600, 612 in which projection views 650 are measured of the k-space, including the patient (target object h) and background, with the background containing substantially the same pixel information that is exploited in the sparsifying image for reconstruction; Fig 6 and ¶ [0035]-[0044], [0071]-[0072]; see also Chen et al (US PG PUB 2013/0004052) that describes the algebraic reconstruction technique used for projection data reconstructed in both background and target information (¶ [0036]-[0040]); iteratively reconstructing images hi(k) of the target object and images gi(k) of the background of the target object for each member i of the series of the measured projections pi over plural iterations k (the projections views of the images are iteratively reconstructed 602 in a loop sequence to acquire image data 600, 612 and reconstruction is for both a target object and the background; Fig 6 and ¶ [0036], [0072], [0076]); and generating a final image of the target object h, based on the reconstructed images hi, when a set condition is met, wherein the index i describes how many elements are in the series of projections pi, and iteration k indicates how many times the reconstruction of the image target is performed (the final image is produced 610 based on the reconstructed images with the target object after the last frame is imaged 614 based on a preselected number of repetitions of the pulse sequence in a sufficient number of projection views per image of the total image iterations; Fig 6 and ¶ [0071], [0074], [0076]).  
Regarding Claim 2, Samsonov et al teach the method of Claim 1 (as described above), further comprising: for a current iteration k, and for a current index i, initiating the image gi(k) of the background from an image gi-1(k) of the background corresponding to a previous index i-1 (the background tissue will contain substantially the same pixel information in the multiple frames but will be examined in a compressed sensing framework; ¶ [0038]-[0043]).  
Regarding Claim 3, Samsonov et al teach the method of Claim 2 (as described above), further comprising: for the current iteration k, and for the current index i, initiating the image hi of the target object from an image hi(k-1) of a previous iteration k-1 (the projection view images of the subject are acquired 600, 612, and iteratively combined with the previous iteration to then be reconstructed 602; Fig 6 and ¶ [0072]).  
Regarding Claim 4, Samsonov et al teach the method of Claim 3 (as described above), further comprising: calculating the image hi(k) of the target object and the image gi(k) of the background of the target object, for the current iteration k and the current index i, based on (i) the image hi(k-1) of the target object from the previous iteration k-1, (ii) the image gi-1(k) of the background for the previous index i-1, and (iii) a corresponding measured projection pi (projection views 650 of the subject and background are acquired as  a series of image frames 600 with the subject and background regrid 604 using the series of image frames with the measured projection in k-space 700, 702, 704, followed by current image data subtracted from regridded sparsifying image data 606 (calculated) to produce correction image 608; Figs 6, 7 and ¶ [0071]-[0074]).
Regarding Claim 5, Samsonov et al teach the method of Claim 4 (as described above), wherein the step of calculating comprises: solving an equation that links the image of the target object, the image of the background, the measured projections, and a matrix that describes image processing (the correction image 608 is created from the k-space projection views of the subject (object) and background using a matrix of difference data vectors and a sparsifying transform is solved iteratively to produce a correction image for a current image frame of the series of frames; Fig 6 and ¶ [0074]).  
Regarding Claim 8, Samsonov et al teach the method of Claim 1 (as described above), wherein the series of measured projections pi are in the Radon space (the k-space projection views in the data set are transformed to Radon space before correction 608; ¶ [0074]).  

Regarding Claim 9, Samsonov et al teaches a computing devic(workstation (computer) 310 for MRI image reconstruction; Fig 3 and ¶ [0053]), the computing device (workstation 310; Fig 3 and ¶ [0053]) comprising: an interface for receiving a series of measured projections pi of a target object h and associated background  (a series of image frames are acquired 600, 612 in which projection views 650 are measured of the k-space, including the patient (target object h) and background, with the background containing substantially the same pixel information that is exploited in the sparsifying image for reconstruction; Fig 6 and ¶ [0035]-[0044], [0071]-[0072]; see also Chen et al (US PG PUB 2013/0004052) that describes the algebraic reconstruction technique used for projection data reconstructed in both background and target information (¶ [0036]-[0040]); and a processor (processor 316 and data processing server 320; Fig 3 and ¶ [0053], [0063]) connected to the interface (processor 316 of the workstation 310 is coupled to servers, including a data acquisition server 320 and a data processing server 320, with servers having processors as recognized in the art; Fig 3 and ¶ [0053], [0063]) and configured to, iteratively reconstruct images hi(k) of the target object h and images gi(k) of the background of the target object for each member i of the series of the measured projections pi for plural iterations k (the projections views of the images are iteratively reconstructed 602 in a loop sequence to acquire image data 600, 612 and reconstruction is for both a target object and the background; Fig 6 and ¶ [0036], [0072], [0076]); and generate a final image of the target object h, based on the reconstructed images hi, when a set condition is met, wherein the index i describes how many elements are in the series of projections pi, and the iteration k indicates how many times the reconstruction of the image target is performed (the final image is produced 610 based on the reconstructed images with the target object after the last frame is imaged 614 based on a preselected number of repetitions of the pulse sequence in a sufficient number of projection views per image of the total image iterations; Fig 6 and ¶ [0071], [0074], [0076]).    
Regarding Claim 10, Samsonov et al teach the computing device of Claim 9 (as described above), wherein the processor (processor 316 and data processing server 322; Fig 3 and ¶ [0053], [0063])  is further configured to: for a current iteration k, and for a current index i, initiate the image gi(k) of the background from an image gi-1(k) of the background corresponding to a previous index i-1 (the background tissue will contain substantially the same pixel information in the multiple frames but will be examined in a compressed sensing framework; ¶ [0038]-[0043]).  
Regarding Claim 11, Samsonov et al teach the computing device of Claim 10 (as described above), wherein the processor (processor 316 and data processing server 322; Fig 3 and ¶ [0053], [0063]) is further configured to: for the current iteration k, and for the current index i, initiate the image hi of the target object from an image hi(k-1) of a previous iteration k-1 (the projection view images of the subject are acquired 600, 612, and iteratively combined with the previous iteration to then be reconstructed 602; Fig 6 and ¶ [0072]).  
Regarding Claim 12, Samsonov et al teach the computing device of Claim 11 (as described above), wherein the processor (processor 316 and data processing server 322; Fig 3 and ¶ [0053], [0063]) is further configured to: calculate the image hi(k) of the target object and the image gi(k) of the background of the target object based on (i) the image hi(k-1) of the target object from the previous iteration k-1, (ii) the image gi-1(k) of the background from the previous index i-1, and (iii) a corresponding measured projection pi (projection views 650 of the subject and background are acquired as  a series of image frames 600 with the subject and background regrid 604 using the series of image frames with the measured projection in k-space 700, 702, 704, followed by current image data subtracted from regridded sparsifying image data 606 (calculated) to produce correction image 608; Figs 6, 7 and ¶ [0071]-[0074]).
Regarding Claim 13, Samsonov et al teach the computing device of Claim 12 (as described above), wherein the processor (processor 316 and data processing server 322; Fig 3 and ¶ [0053], [0063]) is further configured to: solve an equation that links the image of the target object, the image of the background, the measured projections, and a matrix that describes image processing (the correction image 608 is created from the k-space projection views of the subject (object) and background using a matrix of difference data vectors and a sparsifying transform is solved iteratively to produce a correction image for a current image frame of the series of frames; Fig 6 and ¶ [0074]).  
Regarding Claim 16, Samsonov et al teach the computing device of Claim 9 (as described above), wherein the series of measured projections pi are in the Radon space (the k-space projection views in the data set are transformed to Radon space before correction 608; ¶ [0074]).  

Regarding Claim 17, Samsonov et al teach a non-transitory computer readable medium including computer executable instructions (data processing server 322 receives data and processes it according to downloaded instructions from the workstation 310; Fig 3 and ¶ [0053], [0063]), wherein the instructions, when executed by a processor (processor 316 and data processing server 322; Fig 3 and ¶ [0063]), implement instructions for image reconstruction from plural copies (image reconstruction is performed for multiple series of images; ¶ [0063]), the instructions comprising: receiving a series of measured projections pi of a target object h and associated background (a series of image frames are acquired 600, 612 in which projection views 650 are measured of the k-space, including the patient (target object h) and background, with the background containing substantially the same pixel information that is exploited in the sparsifying image for reconstruction; Fig 6 and ¶ [0035]-[0044], [0071]-[0072]; see also Chen et al (US PG PUB 2013/0004052) that describes the algebraic reconstruction technique used for projection data reconstructed in both background and target information (¶ [0036]-[0040]); iteratively reconstructing images hi(k) of the target object and images gi(k) of the background of the target object for each member i of the series of the measured projections pi over plural iterations k (the projections views of the images are iteratively reconstructed 602 in a loop sequence to acquire image data 600, 612 and reconstruction is for both a target object and the background; Fig 6 and ¶ [0036], [0072], [0076]); and generating a final image of the target object h, based on the reconstructed images hi, when a set condition is met, wherein the index i describes how many elements are in the series of projections pi, and iteration k indicates how many times the reconstruction of the image target is performed (the final image is produced 610 based on the reconstructed images with the target object after the last frame is imaged 614 based on a preselected number of repetitions of the pulse sequence in a sufficient number of projection views per image of the total image iterations; Fig 6 and ¶ [0071], [0074], [0076]).  
Regarding Claim 18, Samsonov et al teach the medium of Claim 17 (as described above), further comprising instructions (data processing server 322 receives data and processes it according to downloaded instructions from the workstation 310; Fig 3 and ¶ [0053], [0063]) for: for a current iteration k, and for a current index i, initiating the image gi(k) of the background from an image gi-1(k) of the background corresponding to a previous index i-1 (the background tissue will contain substantially the same pixel information in the multiple frames but will be examined in a compressed sensing framework; ¶ [0038]-[0043]); and for the current iteration k, and for the current index i, initiating the image hi of the target object from an image hi(k-1) of a previous iteration k-1 (the projection view images of the subject are acquired 600, 612, and iteratively combined with the previous iteration to then be reconstructed 602; Fig 6 and ¶ [0072]).  
Regarding Claim 19, Samsonov et al teach the medium of Claim 18 (as described above), further comprising instructions (data processing server 322 receives data and processes it according to downloaded instructions from the workstation 310; Fig 3 and ¶ [0053], [0063]) for: calculating the image hi(k) of the target object and the image gi(k) of the background of the target object based on (i) the image hi(k-1) of the target object from the previous iteration k-1, (ii) the image gi-1(k) of the background from the previous index i-1, and (iii) a corresponding measured projection pi (projection views 650 of the subject and background are acquired as  a series of image frames 600 with the subject and background regrid 604 using the series of image frames with the measured projection in k-space 700, 702, 704, followed by current image data subtracted from regridded sparsifying image data 606 (calculated) to produce correction image 608; Figs 6, 7 and ¶ [0071]-[0074]).  
Regarding Claim 20, Samsonov et al teach the medium of Claim 19 (as described above), wherein the step of calculating comprises: solving an equation that links the image of the target object, the image of the background, the measured projections, and a matrix that describes image processing (the correction image 608 is created from the k-space projection views of the subject (object) and background using a matrix of difference data vectors and a sparsifying transform is solved iteratively to produce a correction image for a current image frame of the series of frames; Fig 6 and ¶ [0074]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Samsonov et al (WO 2009/129137) in view of Kak et al (Principles of Computerized Tomographic Imaging: Chapter 7. Algebraic Reconstruction Algorithms).

    PNG
    media_image1.png
    1
    4
    media_image1.png
    Greyscale
Regarding Claim 6, Samsonov et al teach the method of Claim 5 (as described above). 
Samsonov et al does not explicitly teach the equation given by:
 where h is the image of the target object, bi includes the measurement data, and Di and Bi are matrices that act on images hi and gi, respectively.  

    PNG
    media_image1.png
    1
    4
    media_image1.png
    Greyscale
Kak et al is analogous art pertinent to the technology addressed in this application and teaches the equation is given by: 

    PNG
    media_image2.png
    17
    37
    media_image2.png
    Greyscale
where h is the image of the target object, bi includes the measurement data, and Di and Bi are matrices that act on images hi and gi, respectively (a point in grid representation with N-dimensional space with f variables (image hi and gi) and measurement data from matrix w (w11 and w12), defined by 
Kak et al, Computerized Tomographic Imaging: Chapter 7. Algebraic Reconstruction Algorithms, 7.1 Image and Projection Representation, equations 1-3, equation 3 shown).

    PNG
    media_image1.png
    1
    4
    media_image1.png
    Greyscale
It would have been obvious to one of ordinary skill in the art to combine the teaching of Samsonov et al with Kak et al including use of the equation  where h is the image of the target object, bi includes the measurement data, and Di and Bi are matrices that act on images hi and gi, respectively. The use of the algebraic reconstruction technique is to connect the corresponding transmitter and receiver positions attenuated along ray paths in emission CT, thereby better predicting the position of the pixel and its value and construct more accurate algebraic reconstruction, as recognized by Kak et al (Introduction).
Regarding Claim 7, Samsonov et al teach the method of Claim 5 (as described above).
Samsonov et al does not teach applying a Kaczmarz algorithm to solve the equation for each index i and for each iteration k.
Kak et al is analogous art pertinent to the technology addressed in this application and teaches applying a Kaczmarz algorithm to solve the equation for each index i and for each iteration k (the Kaczmarz algorithm is used for the correction step for a projection value, also known as the unrestricted ART algorithm; Introduction, Algebraic Reconstruction Algorithms, 7.1 Image and Projection Representation, equations 1-3).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Samsonov et al with Kak et al including applying a Kaczmarz algorithm to solve the equation for each index i and for each iteration k. The use of the algebraic reconstruction technique is to connect the corresponding transmitter and receiver positions attenuated along ray paths in emission CT, thereby better predicting the position of the pixel and its value and construct more accurate algebraic reconstruction, as recognized by Kak et al (Introduction).


    PNG
    media_image1.png
    1
    4
    media_image1.png
    Greyscale
Regarding Claim 14, Samsonov et al teach the computing device of Claim 13 (as described above). 
Samsonov et al does not explicitly teach the equation given by:
 where h is the image of the target object, bi includes the measurement data, and Di and Bi are matrices that act on images hi and gi, respectively.  

    PNG
    media_image1.png
    1
    4
    media_image1.png
    Greyscale
Kak et al is analogous art pertinent to the technology addressed in this application and teaches the equation is given by: 

    PNG
    media_image2.png
    17
    37
    media_image2.png
    Greyscale
where h is the image of the target object, bi includes the measurement data, and Di and Bi are matrices that act on images hi and gi, respectively (a point ddin grid representation with N-dimensional space with f variables (image hi and gi) and measurement data from matrix w (w11 and w12), defined by Kak et al, Computerized Tomographic Imaging: Chapter 7. Algebraic Reconstruction Algorithms, 7.1 Image and Projection Representation, equations 1-3, equation 3 shown).

    PNG
    media_image1.png
    1
    4
    media_image1.png
    Greyscale
It would have been obvious to one of ordinary skill in the art to combine the teaching of Samsonov et al with Kak et al including use of the equation  where h is the image of the target object, bi includes the measurement data, and Di and Bi are matrices that act on images hi and gi, respectively. The use of the algebraic reconstruction technique is to connect the corresponding transmitter and receiver positions attenuated along ray paths in emission CT, thereby better predicting the position of the pixel and its value and construct more accurate algebraic reconstruction, as recognized by Kak et al (Introduction).
Regarding Claim 15, Samsonov et al teach the computing device of Claim 13 (as described above), including the processor (processor 316 and data processing server 322; Fig 3 and ¶ [0053], [0063]).
Samsonov et al does not teach to apply a Kaczmarz algorithm to solve the equation for each index i and for each iteration k.
Kak et al is analogous art pertinent to the technology addressed in this application and teaches applying a Kaczmarz algorithm to solve the equation for each index i and for each iteration k (the Kaczmarz algorithm is used for the correction step for a projection value, also known as the unrestricted ART algorithm; Introduction, Algebraic Reconstruction Algorithms, 7.1 Image and Projection Representation, equations 1-3).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Samsonov et al with Kak et al including applying a Kaczmarz algorithm to solve the equation for each index i and for each iteration k. The use of the algebraic reconstruction technique is to connect the corresponding transmitter and receiver positions attenuated along ray paths in emission CT, thereby better predicting the position of the pixel and its value and construct more accurate algebraic reconstruction, as recognized by Kak et al (Introduction).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al (US PG PUB 2013/0004052) teaches a system and method for image reconstruction of projection images including background image data removal from the target image data using an algebraic reconstruction technique and matrix algorithm to reconstruct the projection data.

    PNG
    media_image3.png
    57
    304
    media_image3.png
    Greyscale
Haerer et al (DE 102012200920) teaches a method and system for image reconstruction including use of system matrix A (Af=g, equation 1) with target picture elements k of object vector f, thus reconstruction data set to projection picture element j of measured projection data vector g, recognized conventionally as the algebraic reconstruction technique (ART), in the written form (equation 4). Haerer et al explains the use of the algebraic reconstruction technique is to distribute weighted “missing” portions according to the contribution of a target pixel and iteratively obtain a sufficient estimate for the target image values and would applicable to improve the estimation of the pixel values in reconstruction (¶ [0007]). 
Harrison et al (US PG PUB 2019/0340306) teaches a method and system for characterizing a near field illumination effect of a light source including reconstruction of a plurality of iteratively-captured images, including reconstruction algorithm based on the Kaczmarz method.
Fu et al (US PG PUB 2014/0369581) teaches iterative reconstruction of a plurality of images including calculation using an algorithm based on the Hessian matrix.
Rousso et al (US 7872235) teaches a method and system for image reconstruction including analysis of the target and background identified in the projection image during the sequence imaging.
Chen et al (US PG PUB 2015/0347682) teaches a system and method for medical image reconstruction from a plurality of quantitative projections including matrix algorithm correction.
Yi et al (US 8615118) teaches a system and method for image reconstruction of CT projections including matrix calculations analysis of the object and the background in the reconstruction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667    

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667